EXHIBIT 10.1

 

AMENDMENT NO. 2 TO THE
REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO THE REVOLVING CREDIT AGREEMENT (this “Amendment”), dated
as of September 11, 2009, among Building Materials Corporation of America, BMCA
Acquisition Inc. and ELKCORP (the “Borrowers”) and Deutsche Bank AG New York
Branch, as administrative agent for the Lenders (the “Administrative Agent”)
amends that certain Revolving Credit Agreement dated as of February 22, 2007 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
among the Borrowers, the Administrative Agent, the Lenders and the other parties
thereto.  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrowers, the Lenders, the Issuing Bank and the
Administrative Agent are party to the Credit Agreement.

 

(2)           The Borrowers, the Administrative Agent, the Issuing Bank and the
Required Lenders have agreed to amend certain provisions of the Credit Agreement
as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

 

SECTION 1.           Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:


 


(A)           SECTION 1.01 IS AMENDED BY ADDING THE FOLLOWING DEFINITIONS IN THE
APPROPRIATE ALPHABETICAL ORDER:

 

“‘Applicable Percentage’ means, with respect to any Non-Defaulting Lender at any
time, a percentage equal to a fraction the numerator of which is such
Non-Defaulting Lender’s Revolving Credit Commitment and the denominator of which
is the aggregate Revolving Credit Commitments of all Non-Defaulting Lenders.”

 

“‘Non-Defaulting Lender’ means, at any time, a Lender that is not a Defaulting
Lender at such time.”


 


(B)           THE DEFINITION OF “LETTER OF CREDIT FACILITY” IN SECTION 1.01 IS
AMENDED BY DELETING THE WORD “$150,000,000” AND REPLACING IT WITH
“$300,000,000”.


 


(C)           SECTION 2.01(C) IS AMENDED BY DELETING THE WORD “$150,000,000” AND
REPLACING IT WITH “$300,000,000”.


 


(D)           SECTION 2.03(C) IS AMENDED BY DELETING THE REFERENCE TO
“SECTION 2.04(B)” IN THE 21ST LINE THEREOF AND REPLACING IT WITH A REFERENCE TO
“SECTION 2.04(D)”.

 

--------------------------------------------------------------------------------


 


(E)           SECTION 2.03 IS AMENDED BY ADDING A NEW CLAUSE (F) AT THE END
THEREOF TO READ AS FOLLOWS:

 

“(f)          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)            All or any part of the aggregate Available Amount of all
outstanding Letters of Credit at the time a Lender becomes a Defaulting Lender
shall be reallocated pro rata among the Non-Defaulting Lenders having Unused
Revolving Credit Commitments in accordance with their respective Applicable
Percentages, but only to the extent that (x) the sum of (A) the aggregate
principal amount of all Revolving Credit Advances, Swing Line Advances and
Letter of Credit Advances made by such Non-Defaulting Lenders (in their
capacities as Lenders) and outstanding at such time, (B) such Non-Defaulting
Lenders’ Pro Rata Shares of the aggregate principal amount of all Letter of
Credit Advances made by the Issuing Bank pursuant to Section 2.03(c) and
outstanding at such time and the aggregate principal amount of all Swing Line
Advances made by the Swing Line Bank pursuant to Section 2.01(c) and outstanding
at such time, plus (C) such Defaulting Lender’s Pro Rata Share of such Available
Amount, does not exceed the aggregate amount of all Non-Defaulting Lenders’
Revolving Credit Commitments and (y) the conditions set forth in Section 3.02
are satisfied at such time.

 

(ii)           If the reallocation described in clause (i) above cannot, or can
only partially, be effected, no Issuing Bank shall have any obligation to issue,
amend, renew or increase any Letters of Credit under this Agreement unless the
Borrowers shall have (x) provided cash collateral in an amount equal to such
Defaulting Lender’s Pro Rata Share of the Available Amount (after giving effect
to any partial reallocation pursuant to clause (i) above) in a manner
satisfactory to the Issuing Bank or (y) reduced the aggregate Available Amount
of all outstanding Letters of Credit by an amount equal to the unreallocated
portion of the Defaulting Lender’s Pro Rata Share of such Available Amount.

 

(iii)          If there are no Unused Revolving Credit Commitments at the time a
Lender becomes a Defaulting Lender, then the Borrowers shall, not later than
five Business Days after written notice by the respective Issuing Bank, either
(x) cause the return to the respective Issuing Bank of Letters of Credit with an
aggregate Available Amount not less than the Defaulting Lender’s Pro Rata Share
of the aggregate Available Amount of all outstanding Letters of Credit or
(y) provide cash collateral as provided in Section 2.03(f)(ii) in an amount not
less than the Defaulting Lender’s Pro Rata Share of the aggregate Available
Amount of all outstanding Letters of Credit or make other arrangements
satisfactory to the Issuing Bank to protect the Issuing Bank against the risk of
non-payment by such Defaulting Lender.

 

(iv)          In the event an Issuing Bank makes an L/C Disbursement at the time
a Lender is a Defaulting Lender and such L/C Disbursement is not reimbursed by
the Borrowers as provided herein, each Non-Defaulting Lender hereby absolutely
and unconditionally agrees to pay such Non-Defaulting Lender’s Applicable
Percentage of

 

2

--------------------------------------------------------------------------------


 

such L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers forthwith on the date due provided in Section 2.04(d) by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of such Issuing Bank by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to such Non-Defaulting
Lender’s Applicable Percentage of such L/C Disbursement.  Each Non-Defaulting
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this Section 2.03(f)(iv) in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
the termination of the Commitments, and that each such payment shall be made
without any off-set, abatement, withholding or reduction whatsoever.  If and to
the extent that any Non-Defaulting Lender shall not have so made the amount of
such L/C Disbursement available to the Administrative Agent, such Non-Defaulting
Lender agrees to pay to the Administrative Agent forthwith on demand such amount
together with interest thereon, for each day from the date such L/C Disbursement
is due pursuant to Section 2.04(d) until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable.  If such Non-Defaulting Lender shall pay to
the Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Non-Defaulting Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
respective Letter of Credit Advance made by such Issuing Bank shall be reduced
by such amount on such Business Day.  If a Lender is no longer deemed a
Defaulting Lender as provided in clause (v) below, then such Lender shall
purchase at par participations in any participations purchased by the
Non-Defaulting Lenders as provided in this clause (iv) as the Administrative
Agent deems necessary in order for all Lenders to hold such participations in
accordance with their Pro Rata Shares.

 

(v)           In the event the Administrative Agent, the Borrowers and the
Issuing Banks each agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Lenders’
participation in the Available Amount of all outstanding Letters of Credit shall
be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and not later than three Business Days from the date of such
agreement the applicable Issuing Bank shall cause the return of any cash
collateral posted by the Borrowers pursuant to clauses (ii) or (iii) above to
the Borrowers.”

 


(F)            SECTION 2.08(B)(I) IS AMENDED BY INSERTING THE FOLLOWING AT THE
END OF THE FIRST SENTENCE THEREOF: “PROVIDED, THAT DURING ANY PERIOD IN WHICH A
LENDER IS A DEFAULTING LENDER AND TO THE EXTENT THAT THE AVAILABLE AMOUNT HAS
BEEN REALLOCATED AS PROVIDED IN SECTION 2.03(F), SUCH COMMISSION SHALL BE PAID
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE NON-DEFAULTING LENDERS BASED
ON EACH NON-DEFAULTING LENDER’S APPLICABLE PERCENTAGE OF THE AVERAGE DAILY
AGGREGATE STATED AMOUNT DURING SUCH QUARTER OF LETTERS OF CREDIT OUTSTANDING
FROM TIME TO TIME AT THE RATE OF THE APPLICABLE MARGIN FOR EURODOLLAR RATE
ADVANCES.”


 

SECTION 2.           Conditions of Effectiveness.  This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall

 

3

--------------------------------------------------------------------------------


 

have received counterparts of this Amendment executed by the Borrowers, the
Required Lenders and the Issuing Bank or, as to any of the Required Lenders,
advice satisfactory to the Administrative Agent that it has executed this
Amendment and the consent attached hereto executed by each Guarantor.

 

SECTION 3.           Representations and Warranties of the Borrowers.  Each
Borrower represents and warrants that this Amendment has been duly executed and
delivered by such Borrower, and this Amendment and the Credit Agreement, as
amended hereby, are legal, valid and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

SECTION 4.           Reference to and Effect on the Credit Agreement and the
Loan Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

 


(B)           THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND EACH OF
THE OTHER LOAN DOCUMENTS ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT
AND ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF ANY RIGHT,
POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE CREDIT AGREEMENT, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT.


 

SECTION 5.           Costs, Expenses.  The Borrowers agree, jointly and
severally, to pay on demand all costs and expenses of the Administrative Agent
in connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable and documented fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 6.           Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment or the consent attached hereto by telecopier or electronic mail shall
be effective as delivery of a manually executed counterpart of this Amendment or
such consent.

 

SECTION 7.           Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BUILDING MATERIALS CORPORATION OF

 

AMERICA

 

BMCA ACQUISITION INC.

 

ELKCORP

 

 

 

 

 

By

/s/

John M. Maitner

 

 

Name:

John M. Maitner

 

 

Title:

Vice President - Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Administrative Agent, Issuing Bank and as
Lender

 

 

 

 

 

 

 

 

By

/s/

Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By

/s/

Enrique Landaeta

 

 

Name:

Enrique Landaeta

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ALLIED IRISH BANKS, p.l.c., as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Martin Chin

 

 

Name:

Martin Chin

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By

/s/

Brent Phillips

 

 

Name:

Brent Phillips

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC., as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Brendan Mackay

 

 

Name:

Brendan Mackay

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Marie C. Duhamel

 

 

Name:

Marie C. Duhamel

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION, as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Brian Miner

 

 

Name:

Brian Miner

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

GE BUSINESS FINANCIAL SERVICES INC.

 

(f/k/a MERRILL LYNCH BUSINESS

 

 

FINANCIAL SERVICES INC.), as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Brian Miner

 

 

Name:

Brian Miner

 

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION., as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Alex Lurye

 

 

Name:

Alex Lurye

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UPS CAPITAL CORPORATION, as Lender

 

 

 

 

 

 

 

 

 

By

/s/

John P. Holloway

 

 

Name:

John P. Holloway

 

 

Title:

Director of Portfolio Management

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Marie Haddad

 

 

Name:

Marie Haddad

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By

/s/

Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, LLC, as Lender

 

 

 

 

 

 

 

 

 

By

/s/

Rohan Damani

 

 

Name:

Rohan Damani

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CONSENT

 

Dated as of September 11, 2009

 

Each of the undersigned, as a Guarantor under the Guaranty dated February 22,
2007 (as amended, modified or supplemented from time to time, the “Guaranty”)
and as a Grantor under the Security Agreement dated February 22, 2007 (as
amended, modified or supplemented from time to time, the “Security Agreement”),
in each case in favor of the Administrative Agent and for its benefit and the
benefit of the Secured Parties (as defined in the Credit Agreement referred to
in the foregoing Amendment), hereby consents to such Amendment and hereby
confirms and agrees that (a) notwithstanding the effectiveness of such
Amendment, the Guaranty, the Security Agreement and the other Collateral
Documents (as defined in such Credit Agreement) to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of such
Amendment, each reference in the Guaranty, the Security Agreement and such other
Collateral Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
by such Amendment, and (b) the Collateral Documents to which such Guarantor is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations (in each case, as defined
therein).

 

BUILDING MATERIALS CORPORATION OF
AMERICA

BMCA ACQUISITION INC.

ELKCORP

BMCA FRESNO LLC

BMCA GAINESVILLE LLC

BMCA INSULATION PRODUCTS INC.

BMCA QUAKERTOWN INC.

BUILDING MATERIALS INVESTMENT
CORPORATION

BUILDING MATERIALS MANUFACTURING
CORPORATION

GAF LEATHERBACK CORP.

GAF MATERIALS CORPORATION (CANADA)

GAF PREMIUM PRODUCTS INC.

GAF REAL PROPERTIES, INC.

GAFTECH CORPORATION

HBP ACQUISITION LLC

LL BUILDING PRODUCTS INC.

PEQUANNOCK VALLEY CLAIM SERVICE
COMPANY, INC.

SOUTH PONCA REALTY CORP.

WIND GAP REAL PROPERTY ACQUISITION
CORP.

CHROMIUM CORPORATION

 

--------------------------------------------------------------------------------


 

ELK COMPOSITE BUILDING PRODUCTS, INC.

ELK CORPORATION OF ALABAMA

ELK CORPORATION OF AMERICA

ELK CORPORATION OF ARKANSAS

ELK CORPORATION OF TEXAS

ELK GROUP, INC.

ELK GROUP, LP

ELK PERFORMANCE NONWOVEN
FABRICS, INC.

ELK PREMIUM BUILDING PRODUCTS, INC.

ELK SLATE PRODUCTS, INC.

ELK TECHNOLOGIES, INC.

ELK TECHNOLOGY GROUP, INC.

ELK VERSASHIELD BUILDING
SOLUTIONS, INC.

LUFKIN PATH FORWARD, INC.

MIDLAND PATH FORWARD, INC.

RGM PRODUCTS, INC.

RIDGEMATE MANUFACTURING
COMPANY, INC.

GAF DECKING SYSTEMS LLC

 

 

 

By

/s/

John M. Maitner

 

 

Name:

John M. Maitner

 

 

Title:

Vice President - Treasurer

 

--------------------------------------------------------------------------------